Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, as previously indicated in Non-Final OA of 11/10/2020, Pgs. 2-8. Claim 13 was rejected under 35 U.S.C. 101, as previously indicated in Non-Final OA of 11/10/2020, Pg. 8. Independent claims 1, 12, and 13 have been amended overcoming previous rejections. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. In particular, independent claims 1, 12, and 13 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… receiving a set of initial aerial observation positions corresponding to the geographical area; 
receiving a three-dimensional digital surface model representative of a surface of the geographical area, wherein the digital surface model comprises a plurality of pixels; 
determining whether the plurality of pixels are visible to an image capture device located at each of the set of initial aerial observation positions in dependence on a field of view of the image capture device and a configuration of the digital surface model, wherein for each initial aerial observation position the plurality of pixels are analysed to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position, wherein identifying the subset of pixels comprises: 
(i) calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position; and 
(ii) comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position, wherein when the pixel angle is more than or equal to the minimum angle, the pixel is identified as part of the subset of pixels; 
calculating, for each pixel in the plurality of pixels, a number of the initial aerial observation positions, wherein the pixel is visible to the image capture device when the image capture device is located at each of the number of the initial aerial observation positions; and generating a set of optimised aerial observation positions in dependence on said calculation of the number of the initial aerial observation positions.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668